       Case
          Case
            1:04-cv-04151-AKH
                17-779, DocumentDocument
                                 101-3, 10/18/2018,
                                          587-2 Filed
                                                    2413018,
                                                      10/18/18
                                                             Page1
                                                                Page
                                                                   of 12 of 2




JACOBS, Circuit Judge, concurring:


      I subscribe without reservation to the opinion of the Court. But one thought

may usefully be emphasized.


      The Pentagon undertook ramified labors to satisfy the district judge that,

given the PNSDA, the relevant photographs could properly be withheld from

disclosure under FOIA Exemption 3. Our holding is that those labors were

sufficient as a matter of law to justify the nondisclosure; our holding is not that all

(or most, or any) of those labors were required.


      The PNSDA reads as categorical: “Notwithstanding any other provision of

the law to the contrary, no protected document . . . shall be subject to disclosure

under [FOIA] or any proceeding under [FOIA].” PNSDA § 565(b). The statute

defines “protected document” as any photograph (1) taken between September 11,

2001 and January 22, 2009; (2) related to the treatment of individuals engaged,

captured, or detained by the U.S. military abroad; and (3) certified by the Secretary

of Defense to be dangerous to our overseas military and civilian personnel if

viewed by our enemies. Id. § 565(c). It is undisputed that the time-period and

subject-matter requirements have been satisfied here. So, it may possibly be that


                                          1
      Case
         Case
           1:04-cv-04151-AKH
               17-779, DocumentDocument
                                101-3, 10/18/2018,
                                         587-2 Filed
                                                   2413018,
                                                     10/18/18
                                                            Page2
                                                               Page
                                                                  of 22 of 2




all the statute requires to protect American lives is for the Secretary of Defense to

issue a certification, and that judicial review may be limited to whether the

certification was authentic. In any event, there may have been no need for the U.S.

military apparatus to mobilize as it did, and for the Secretary of Defense to be

preoccupied as he was.


      This is not an idle point. Another triennial recertification is soon due, and

the Department of Defense may have other priorities at least equally as

compelling.




                                         2
